Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishiwaki (Pub No. US 2020/0185257 A1, hereinafter Nishiwaki).
	With regards to claim 1, Nishiwaki teaches a wafer processing device, comprising: 
a wafer exchanger including two or more blades, each of the two or more blades configured to receive a wafer, the two or more blades rotatable about an axis on a single horizontal plane, and the two or more blades movable between at least a load cup and a robot access location (see Fig. 2 and 3, blades 23a-23d shown and rotatable on an axis, blades 23a-23d movable between load cup location 62a and robot access location (i.e. space between RC1-RC4 for example)); 
wherein the load cup includes a wafer station that is vertically moveable relative to a blade located in the load cup and is configured to remove a wafer from a blade located in the load cup and place a wafer on a blade located in the load cup (see Fig. 2 and 3, load cup 62a with wafer station 62 movable vertically; blade 23a-23d removes/places wafer from load cup via pins P1-P3).

With regards to claim 2, Nishiwaki teaches the wafer processing device of claim 1, wherein a blade located in the load cup is configured to remain stationary as the wafer station moves in a vertical direction to remove a wafer from the blade located in the load cup and to place a wafer on the blade located in the load cup (see Fig. 2 and 3, blades 23a-23d for example must be stationary in order for wafer station to vertically move up to remove wafer).

With regards to claim 7, Nishiwaki teaches the wafer processing device of claim 1, wherein the wafer exchanger includes three or more blades movable between at least the load cup, the robot access location, and a rinse station (see Fig. 2 and 3, three blades 23a-23c for example selected from which they are moveable between the load cup).

With regards to claim 9, Nishiwaki teaches the wafer processing device of claim 1, further comprising: 
a first wafer exchanger including three blades; 
a second wafer exchanger including three blades; 
a first load cup accessible by the three blades of the first wafer exchanger; and 
a second load cup accessible by the three blades of the second wafer exchanger (see Fig. 2 and 3, first and second exchanger with three blades with respective load cups accessible by the three blades).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki as applied to claim 1 above, and further in view of Blank et al. (USP# 7,811,153 B1, hereinafter Blank).
With regards to claim 3, Nishiwaki is silent teaching the wafer processing device of claim 1, further comprising a nebulizer located in the load cup, the nebulizer including one or more nozzles configured to spray at least one fluid.
In the same field of endeavor, Blank teaches how a load cup contains a plurality of nozzles for application of source material (see col. 7, lines 52-61).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that a plurality of nozzles are present in the load cup in order to deposit the necessary materials on a loaded wafer as taught by Blank. 

With regards to claim 5, Blank teaches the wafer processing device of claim 3, wherein the nebulizer is in a fixed location within the load cup (see Fig. 2B, nozzles 225 at fixed locations).

With regards to claim 6, Blank teaches the wafer processing device of claim 3, wherein the nebulizer remains in a fixed location within the load cup during movement of the wafer station (see Fig. 2B, nozzles 225 at fixed locations when incorporated to primary reference Nishiwaki).

	With regards to claim 8, Nishiwaki is silent teaching the wafer processing device of claim 7, wherein the rinse station includes a nebulizer configured to rinse a wafer located therein.
	In the same field of endeavor, Blank teaches how a load cup can be utilized for washing in which a nebulizer is incorporated to rinse wafers (see col. 3, lines 25-31).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a nebulizer in a rinse station as taught by Blank to be incorporated into as Nishiwaki as one of the processing chambers/stations for purposes of rinsing and cleaning operations of wafers for further processing.

With regards to claim 11, Nishiwaki is silent teaching the wafer processing device of claim 1, further comprising at least one polishing station, wherein wafers are transportable between the load cup and the at least one polishing station.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor industry and arts to recognize that multi-chambered reactor systems may include a chamber that does polishing operations since integration of multiple chambers performing unique processes allow for simplified manufacturing.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki as applied to claim 9 above, and further in view of Blank.
With regards to claim 10, Nishiwaki is silent teaching the wafer processing device of claim 9, further comprising: 
a first rinse station accessible by the three blades of the first wafer exchanger; and 
a second rinse station accessible by the three blades of the second wafer exchanger.
In the same field of endeavor, Blank teaches how process stations served by load cups can be rinsing stations (see col. 3, lines 25-31).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that one may have multiple processing stations to be rinsing stations in order to subsequently clean substrates after a respective processing step is performed multiple times.

Allowable Subject Matter
Claims 4 and 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML